Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (the “Agreement”) is made and shall become effective
on October 15,2018 (the “Effective Date”),

 

BETWEEN:   Terrence M. Tierney (the “Executive”), an individual with a
residential  address at 245 E 54th Street, #9S, New York, NY 10022.       AND:  
MJ Holdings, Inc. (the “Company”), an entity organized and existing under the
laws of the State of Nevada, with its principal place of business located at
3275 S Jones Blvd., Suite 104, Las Vegas, NV 89146.

 

Recitals

 

In consideration of the covenants and agreements herein contained and the sums
to be paid hereunder, the Company hereby employs the Executive and the Executive
hereby agrees to perform services as an Executive of the Company, upon the
following terms and conditions:

 

1.TERM

 

The Company hereby employs Executive to serve as Secretary and Chief
Administrative Officer and to serve in such additional or different position or
positions as the Company may determine in its sole discretion. The initial term
of employment shall be for a period of three (3) years from the date hereof (the
“Employment Period”) until September 30, 2021, unless extended or otherwise
terminated as set forth herein.

 

The effective date of this Agreement shall be the date first set forth above,
and it shall continue in effect until the earlier of:

 

A.The effective date of any subsequent employment agreement between the Company
and the Executive;

 

B.The effective date of any termination of employment as provided elsewhere
herein; or

 

C.Three (3) years from the effective date hereof, provided, that this Employment
Agreement shall automatically renew for successive periods of three (3) years
each unless either party gives written notice to other that it does not wish to
automatically renew this Agreement, which written notice must be received by the
other party no less than ninety (90) days and no more than one hundred eighty
(180) days prior to the expiration of the applicable term.

 



Employment Agreement for an Executive

Page 1 of 13

 

 

2. Duties and Responsibilities

 

Executive will be reporting to the Chief Executive Officer and the Board of
Directors. Within the limitations established by the By-laws of the Company, the
Executive shall have each and all of the duties and responsibilities of that
position and such other or different duties on behalf of the Company, as may be
assigned from time to time by the Board of Directors.

 

Executive shall serve as Secretary of the Corporation. Duties of the Secretary,
include, but are not limited to keeping and maintaining the Corporate Books and
Records of the Corporation, including all meeting minutes, resolutions,
amendments to by-laws, amendments to Articles of Incorporation, execution of
legal documents and any other duties so assigned by the Board of Directors of
the Corporation.

 

Executive shall also fulfill the role of Chief Administrative Officer (“CAO”) of
the Corporation. Duties of the CAO, include, but are not limited to, working
directly with the Chief Executive Officer (“CEO”) on strategic and capital
initiatives, working directly with the Chief Financial Officer (“CFO”), external
accountants and auditors to manage and oversee the financial planning (fiscal
controls, budgets, accounting, audit and SEC compliance) of the Company. Working
directly with the President and Chief Operating Officer (“COO”) to manage and
oversee administrative (parent/subsidiary structure, legal compliance, Human
Resource (“HR”) compliance and document control procedures) and strategic
planning and analysis, reporting directly to the chief executive officer and the
board of directors.

 

3.Location

 

The initial principal location at which Executive shall perform services for the
Company shall be 3275 S Jones Blvd., Suite 104, Las Vegas, NV 89146.
Notwithstanding the foregoing it is understood and agreed upon by the parties
hereto that TMT shall maintain his full time residence in the State of New York
and shall be available on an as needed basis to travel to the Company’s
headquarters in Las Vegas, NV and such other places or locations as the
Company’s business may necessitate. The Executive, at no charge to the Company,
shall maintain, for the benefit of the Company, an office at 22 Greencroft Ave,
Suite 1, Staten Island, NY 10308.

 

4.Acceptance of Employment

 

Executive accepts employment with the Company upon the terms set forth above and
agrees to devote all Executive’s time, energy and ability to the interests of
the Company, and to perform Executive’s duties in an efficient, trustworthy and
business-like manner.

 

5.Devotion of Time to Employment

 

The Executive shall devote the Executive’s best efforts and substantially all of
the Executive’s working time to performing the duties on behalf of the Company.
The Executive shall provide services during the normal business hours of the
Company as determined by the Company. Reasonable amounts of time may be allotted
to personal or charitable and professional activities and shall not constitute a
violation of this Agreement provided such activities do not materially interfere
with the services required to be rendered hereunder.

 



Employment Agreement for an Executive

Page 2 of 13

 

 

6.QUALIFICATIONS

 

The Executive shall, as a condition of this Agreement, satisfy all of the
qualification that are reasonably and in good faith established by the Board of
Directors, including:

 

Executive and Company hereby agree that it would be beneficial to the
Corporation for Executive to seek admission to the Nevada Bar and therefore, it
is the parties intention that Executive shall sit for the February 2019 Nevada
Bar Exam on February 26, 27 and 28, 2019. The parties hereto understand that a
commitment to pass the bar exam requires the Executive to dedicate sufficient
time to study and attendance at a recognized “bar review” class (“Bar Review”)
beginning in January 2019. The parties hereto agree to share the cost of
applying for the Bar Exam and attending the Bar Review on a 50%/50% basis. The
estimated cost of the foregoing is $4,000.00

 

7.Compensation

 

7.1Base Salary

 

Executive shall be paid a base salary (“Base Salary”) at the annual rate of
$192,000.00, payable in equal monthly installments of $16,000.00 consistent with
Company’s payroll practices commencing on October 15, 2018. The annual Base
Salary shall be reviewed on or before September 30th of each year by the
Compensation Committee of the Company to determine if such Base Salary should be
increased for the following year in recognition of Executive’s services to the
Company. In consideration of the services under this Agreement, Executive shall
be paid the aggregate of basic compensation, bonus and benefits as hereinafter
set forth. Additionally, Company agrees that upon admission of the Executive to
the Nevada Bar the Base Salary shall increase to $224,000.00 annually in the
month immediately following notice that Executive has passed the Nevada Bar
Exam.

 

Notwithstanding the foregoing Executive shall defer $10,000.00 per month of any
salary due under this Employment Agreement (collectively, the “Deferred
Compensation”) until such time as MJH has either:

 

a)Generated a minimum of $20,000,000 of gross annualized sales. or $5,000,000 in
gross profit (“Profit”), which shall be defined as gross revenues minus cost of
goods sold, whichever shall occur first; or

 

b)secured a total of $50,000,000 or more of equity or debt financing

 

Upon the happening of either of the foregoing, Company shall cause to be paid to
Executive any then accrued Deferred Compensation in twelve (12) equal monthly
payments.

 

7.2Payment

 

Payment of all compensation to Executive hereunder shall be made in accordance
with the relevant Company policies in effect from time to time, including normal
payroll practices.

 

7.3Bonus

 

From time to time, the Company may pay to Executive a bonus out of net revenues
of the Company. Payment of any bonus compensation shall be at the sole
discretion of the Board of Directors or the Compensation Committee of the Board
of Directors and the Executive shall have no entitlement to such amount absent a
decision by the Company as aforesaid to make such bonus compensation. At the
sole discretion of Company bonus compensation may be paid either in the form of
cash or common stock of the Company, or any combination thereof, provided that
there be sufficient cash compensation to pay any taxes due on the stock
compensation component of any bonus hereunder.

 

7.3.1.

 



Employment Agreement for an Executive

Page 3 of 13

 

 

7.3.2Notwithstanding the provisions of paragraph 7.1 hereinabove, Executive
shall be entitled to have his annual salary be equal to or greater than any
other senior executive of the Company with the exception of the Chief Executive
Officer.

 

7.4Benefits

 

The Company, upon adoption of and pursuant to an omnibus benefit plan (the
“Omnibus Plan”), shall cause to be granted to Executive all benefits that other
employees of the Company are entitled to pursuant to the terms set forth in
paragraph 7 herein below including, but not limited to (i) medical, dental and
vision plan; and (ii) life and disability insurance plans; and (iii) retirement
and profit sharing programs as offered to other Executives of the Company,
including any restricted stock unit plan (“RSU”), any restricted stock award
plan (“RSA”), any stock appreciation Rights (“SAR’s”), any incentive stock
option plan (“ISO”), any employee stock option plan (“ESOP”) or employee stock
purchase plan (“ESPP”) that may be implemented by Company (iv) paid holidays as
per the Company’s policies, and (v) such other benefits and perquisites as are
approved by the Board of Directors. The Company has the right to modify
conditions of participation, terminate any benefit, or change insurance plans
and other providers of such benefits in its sole discretion.

 

7.5Non-Deductible Compensation

 

In the event a deduction shall be disallowed by the Internal Revenue Service or
a court of competent jurisdiction for federal income tax purposes for all or any
part of the payment made to Executive by the Company or any other shareholder or
Executive of the Company, shall be required by the Internal Revenue Service to
pay a deficiency on account of such disallowance, then Executive shall repay to
the Company or such other individual required to make such payment, an amount
equal to the tax imposed on the disallowed portion of such payment, plus any and
all interest and penalties paid with respect thereto. The Company or other party
required to make payment shall not be required to defend any proposed
disallowance or other action by the Internal Revenue Service or any other state,
federal, or local taxing authorities.

 

7.6Withholding

 

All sums payable to Executive under this Agreement will be reduced by all
federal, state, local, and other withholdings and similar taxes and payments
required by applicable law.

 

8.Other Employment BenefitS

 

8.1Business Expenses

 

Upon submission of itemized expense statements in the manner specified by the
Company, Executive shall be entitled to reimbursement for reasonable travel and
other reasonable business expenses duly incurred by Executive in the performance
of his duties under this Agreement.

 

8.2Benefit Plans

 

Executive shall be entitled to participate in the Company’s medical and dental
plans, life and disability insurance plans and retirement plans pursuant to
their terms and conditions. Executive shall be entitled to participate in any
other benefit plan offered by the Company to its Executives during the term of
this Agreement (other than stock option or stock incentive plans, which are
governed by Section 8.4. below). Nothing in this Agreement shall preclude the
Company or any affiliate of the Company from terminating or amending any
Executive benefit plan or program from time to time.

 

8.3Vacation

 

Executive shall be entitled to five (5) weeks of paid vacation each year of full
employment, exclusive of legal holidays, as long as the scheduling of
Executive’s vacation does not interfere with the Company’s normal business
operations. Notwithstanding the foregoing, Executive shall cause a minimum of
one weeks vacation to be taken within the state of Nevada.

 



Employment Agreement for an Executive

Page 4 of 13

 

 

8.4Stock Participation

 

Executive shall be entitled to acquire restricted shares of the Common Stock of
the Company pursuant to the terms of any Company adopted Stock Compensation Plan
subject to the following terms:

 

8.4.1       Executive shall be entitled to acquire 500,000 (,500000) shares of
the Company’s common stock pursuant to a duly executed stock award agreement
(the “Stock Agreement”) to be executed by and between the Company and Executive
within thirty (30) days of adoption of the Omnibus Plan.

 

8.4.2       The Stock Agreement shall contain all of the material terms required
by the Omnibus Plan and shall clearly state the issuance of any stock grants,
stock options or any other stock based compensation and shall include the stock
vesting schedule and shall be in accordance with all applicable securities laws
and the other terms and conditions of the Company’s duly adopted Stock Plans.

 

9.POLICIES AND PROCEDURES

 

The Company shall have the authority to establish from time to time the policies
and procedures to be followed by the Executive in performing services for the
Company. Executive shall abide by the provisions of any contract entered into by
the Company under which the Executive provides services. Executive shall comply
with the terms and conditions of any and all contracts entered by the Company.

 

10.Termination of Employment

 

10.1For Cause

 

Notwithstanding anything herein to the contrary, the Company may terminate
Executive’s employment hereunder for cause for any one of the following reasons:
1) conviction of a felony, any act involving moral turpitude, or a misdemeanor
where imprisonment is imposed, 2) commission of any act of theft, fraud,
dishonesty, or falsification of any employment or Company records, 3) improper
disclosure of the Company’s confidential or proprietary information, 4) any
action by the Executive which has a detrimental effect on the Company’s
reputation or business, 5) Executive’s failure or inability to perform any
reasonable assigned duties after written notice from the Company of, and a
reasonable opportunity to cure, such failure or inability, 6) any breach of this
Agreement, which breach is not cured within thirty (30) days following written
notice of such breach, 7) a course of conduct amounting to gross incompetence,
8) chronic and unexcused absenteeism, 9) unlawful appropriation of a corporate
opportunity, or 10) misconduct in connection with the performance of any of
Executive’s duties, including, without limitation, misappropriation of funds or
property of the Company, securing or attempting to secure personally any profit
in connection with any transaction entered into on behalf of the Company,
misrepresentation to the Company, or any violation of law or regulations on
Company premises or to which the Company is subject. Upon termination of
Executive’s employment with the Company for cause, the Company shall be under no
further obligation to Executive, except to pay all accrued but unpaid base
salary and accrued vacation to the date of termination thereof.

 



Employment Agreement for an Executive

Page 5 of 13

 

 

10.2Without Cause

 

The Company may terminate Executive’s employment hereunder at any time without
cause, provided, however, that Executive shall be entitled to severance pay in
the amount of 52 weeks of Base Salary in addition to accrued but unpaid Base
Salary and accrued vacation, less deductions required by law, acceleration of
any unvested stock grants or stock options, but if, and only if, Executive
executes a valid and comprehensive release of any and all claims that the
Executive may have against the Company in a form provided by the Company and
Executive executes such form within seven (7) days of tender.

 

10.3Voluntary Resignation

 

Upon termination of employment, Executive shall forfeit any unvested stock
grants or stock options and shall be deemed to have resigned from the Board of
Directors of the Company if he is then a director.

 

10.4Cooperation

 

After notice of termination, Executive shall cooperate with the Company, as
reasonably requested by the Company, to effect a transition of Executive’s
responsibilities and to ensure that the Company is aware of all matters being
handled by Executive.

 

10.5Compensation After Notice of Termination

 

After notice of termination has been given by either Company or Executive, as
provided in this Article, Executive shall be entitled to receive the
compensation provided for in this Agreement until the notice period has expired.
It is understood that after the written notice is given by either Company or
Executive, Executive shall continue to devote substantially all of the
Executive’s time to the Executive’s normal services for the Company during the
notice period, with sufficient time allowed, in the sole discretion of the
Company, for Executive to seek new employment.

 

11.DISABILITY OF EXECUTIVE

 

The Company may terminate this Agreement without liability if Executive shall be
permanently prevented from properly performing his essential duties hereunder
with reasonable accommodation by reason of illness or other physical or mental
incapacity for a period of more than thirty (30) consecutive days. Upon such
termination, Executive shall be entitled to all accrued but unpaid Base Salary
and vacation.

 

11.1Definitions

 

For purposes of this Agreement, whenever used in this Article 14:

 

“Total disability” shall mean that the Executive is unable, mentally or
physically, whether it be due to sickness, accident, age or other infirmity, to
engage in any aspect of the Executive’s normal duties as set forth in this
Agreement.

 

“Partial disability” shall mean that the Executive is able to perform, to some
extent, on behalf of the Company, the particular services in which the Company
specializes, and which the Executive previously performed for the Company, but
that the Executive is unable, mentally or physically, to devote the same amount
of time to such services as was devoted prior to the occurrence of such sickness
or accident.

 

“Normal monthly salary” shall mean the salary which the Executive is being paid
by the Company per month as of the commencement date of the period of
disability, as specified hereinabove or as determined by the Board of Directors
pursuant to the terms hereof.

 



Employment Agreement for an Executive

Page 6 of 13

 

 

11.2Total Disability

 

During a single period of total disability of the Executive, the Executive shall
be entitled to receive from the Company, the Executive’s normal monthly salary
for the shorter of first three (3) months of disability or until any disability
insurance policy available through the Executive’s employment begins to pay
benefits. If the single period of disability should continue beyond three (3)
months, the Executive shall receive only such amount as the Executive shall be
entitled to receive under disability insurance coverage on the Executive, if
any.

 

11.3Partial Disability

 

During a period of partial disability of the Executive, the Executive shall
receive an amount of compensation computed as follows:

 

That portion of the Executive’s normal monthly basic compensation which bears
the same ratio to the Executive’s normal monthly basic compensation as the
amount of time which the Executive is able to devote to the usual performance of
services on behalf of the Company during such period bears to the total time the
Executive devoted to performing such services prior to the commencement date of
the single period of disability, and

 

Such amount shall be calculated by multiplying the Executive’s basic
compensation by a fraction, the numerator of which shall be the percentage of
normal services that the Executive is able to perform and the denominator which
shall be the total services that the Executive is able to perform absent the
partial disability.

 

11.4Combination of Total and Partial Disability

 

If a single period of disability of the Executive consists of a combination of
total disability and partial disability, the maximum total disability
compensation to which the Executive shall be entitled from the Company under
this disability provision shall not exceed an amount equal to one (1) times the
Executive’s normal monthly basic compensation.

 

11.5Broken Periods of Disability

 

A period of disability may be continuous or broken. If broken into partial
periods of disability which are separated by intervening periods of work, there
shall be aggregated together all of such successive partial periods of
disability except any period prior to the time when any single period of work
extends for sixmonths or longer; and such aggregated periods of disability shall
be treated as a single period in determining the amount of disability
compensation to which an Executive shall be entitled under any provision of this
Section.

 

11.6Termination Due to Disability

 

If and when the period of total or partial disability of the Executive totals
six months, the Executive’s employment with the Company shall automatically
terminate. Notwithstanding the foregoing, if the disabled Executive and the
Company agree, the disabled Executive may thereafter be employed by the Company
upon such terms as may be mutually agreeable.

 

11.7Commencement Date of Disability

 

The commencement date of a period of disability, whether it be a continuous
period or the aggregate of successive partial periods, shall be the first day on
which the Executive is disabled.

 

11.8Dispute Regarding Existence of Disability

 

Any dispute regarding the existence, extent or continuance of the disability
shall be resolved by the determination of a majority of three (3) competent
physicians, one (1) of whom shall be selected by the Company, one (1) of whom
shall be selected by the Executive and the third (3rd) of whom shall be selected
by the other two (2) physicians so selected.

 



Employment Agreement for an Executive

Page 7 of 13

 

 

11.9Death of Executive

 

In the event the Executive shall die during the term hereof, the Company shall
pay to the Executive’s surviving spouse, or if the Executive shall leave no
surviving spouse, then to the Executive’s estate, only such amounts as may have
been earned by the Executive prior to the Executive’s date of death, but which
were unpaid at date of death.

 

12.Confidential Information

 

Executive recognizes and acknowledges that all records with respect to clients,
business associates, customer or referral lists, contracting parties and
referral sources of the Company, and all personal, financial and business and
proprietary information of the Company, its Executives, officers, directors and
shareholders obtained by the Executive during the term of this Agreement and not
generally known in the public (the “Confidential Information”) are valuable,
special and unique and proprietary assets of the Company’s business. The
Executive hereby agrees that during the term of this Agreement and following the
termination of this Agreement, whether the termination shall be voluntary or
involuntary, or with or without cause, or whether the termination is solely due
to the expiration of the term of this Agreement, the Executive will not at any
time, directly or indirectly, disclose any Confidential Information, in full or
in part, in written or other form, to any person, firm, Company, association or
other entity, or utilize the same for any reason or purpose whatsoever other
than for the benefit of and pursuant to authorization granted by the Company.
“Confidential Information” shall also include any information (including, but
not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers) that: (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. In the case of Company’s business, Company’s Trade Secrets
include (without limitation) information regarding names and addresses of any
customers, sales personnel, account invoices, training and educational manuals,
administrative manuals, prospective customer leads, in whatever form, whether or
not computer or electronically accessible “on-line.”

 

13.Exclusive Employment

 

During employment with the Company, Executive will not do anything to compete
with the Company’s present or contemplated business, nor will he or she plan or
organize any competitive business activity. Executive will not enter into any
agreement which conflicts with his duties or obligations to the Company.
Executive will not during his employment or within one (1) year after it ends,
without the Company’s express written consent, directly or indirectly, solicit
or encourage any Executive, agent, independent contractor, supplier, customer,
consultant or any other person or company to terminate or alter a relationship
with the Company.

 

14.Hiring

 

The Executive agrees that during the Executive’s employment with the Company and
for a period of one (1) year following the termination of this Agreement,
whether the termination shall be voluntary or involuntary, or with or without
cause, or whether the termination is solely due to the expiration of the term of
this Agreement, the Executive will not attempt to hire any other Executive or
independent contractor of the Company or otherwise encourage or attempt to
encourage any other Executive or independent contractor of the Company to leave
the Company’s employ.

 



Employment Agreement for an Executive

Page 8 of 13

 

 

15.Assignment and Transfer

 

Executive’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, and any purported assignment, transfer
or delegation thereof shall be void. This Agreement shall inure to the benefit
of, and be binding upon and enforceable by, any purchaser of substantially all
of Company’s assets, any corporate successor to Company or any assignee thereof.

 

16.No Inconsistent Obligations

 

Executive is aware of no obligations, legal or otherwise, inconsistent with the
terms of this Agreement or with his undertaking employment with the Company.
Executive will not disclose to the Company, or use, or induce the Company to
use, any proprietary information or trade secrets of others. Executive
represents and warrants that he or she has returned all property and
confidential information belonging to all prior employers.

 

17.Attorneys’ Fees

 

The parties hereto agree that, in the event of breach or threatened breach of
any covenants of Executive, the damage or imminent damage to the value and the
goodwill of the Company’s business shall be inestimable, and that therefore any
remedy at law or in damages shall be inadequate. Accordingly, the parties hereto
agree that the Company shall be entitled to injunctive relief against Executive
in the event of any breach or threatened breach of any of such provisions by
Executive, in addition to any other relief (including damages) available to the
Company under this Agreement or under law. The prevailing party in any action
instituted pursuant to this Agreement shall be entitled to recover from the
other party its reasonable attorneys’ fees and other expenses incurred in such
action.

 

In the event that either party is required to engage the services of legal
counsel to enforce the terms and conditions of this Agreement against the other
party, regardless of whether such action results in litigation, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs of legal
assistants, and other costs from the other party, which shall include any fees
or costs incurred at trial or in any appellate proceeding, and expenses and
other costs, including any accounting expenses incurred.

 

18.Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada without regard to conflict of law principles.

 

19.Amendment

 

This Agreement may be amended only by a writing signed by Executive and by a
duly authorized representative of the Company.

 

20.Severability

 

If any term, provision, covenant or condition of this Agreement, or the
application thereof to any person, place or circumstance, shall be held to be
invalid, unenforceable or void, the remainder of this Agreement and such term,
provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.

 



Employment Agreement for an Executive

Page 9 of 13

 

 

21.Construction

 

The headings and captions of this Agreement are provided for convenience only
and are intended to have no effect in construing or interpreting this Agreement.
The language in all parts of this Agreement shall be in all cases construed
according to its fair meaning and not strictly for or against the Company or
Executive.

 

22.Rights Cumulative

 

The rights and remedies provided by this Agreement are cumulative, and the
exercise of any right or remedy by either party hereto (or by its successor),
whether pursuant to this Agreement, to any other agreement, or to law, shall not
preclude or waive its right to exercise any or all other rights and remedies.

 

23.Nonwaiver

 

No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
any other right, power or privilege or of the same right, power or privilege in
any other instance. All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged and, in the case of the
Company, by an officer of the Company (other than Executive) or other person
duly authorized by the Company.

 

24.Notices

 

Any and all notices or other communication provided for herein, shall be given
by registered or certified mail, return receipt requested, in case of the
Company to its principal office, and in the case of the Executive to the
Executive’s residence address set forth on the first page of this Agreement or
to such other address as may be designated by the Executive.

 

25.Assistance in Litigation

 

Executive shall, during and after termination of employment, upon reasonable
notice, furnish such information and proper assistance to the Company as may
reasonably be required by the Company in connection with any litigation in which
it or any of its subsidiaries or affiliates is, or may become a party; provided,
however, that such assistance following termination shall be furnished at
mutually agreeable times and for mutually agreeable compensation.

 

26.Solicitation

 

The Executive further agrees that during the term of this Agreement and for a
period of two (2) years following the termination of this Agreement, whether the
termination shall be voluntary or involuntary, or with or without cause, or
whether the termination is solely due to the expiration of the term of this
Agreement, the Executive will not, in any manner or at any time, solicit or
encourage any person, firm, Company or other business entity who are clients,
business associates or referral sources of the Company to cease doing business
with the Company or to do business with the Executive.

 

27.Covenants Independent

 

Each restrictive covenant on the part of the Executive set forth in this
Agreement shall be construed as a covenant independent of any other covenant or
provisions of this Agreement or any other agreement which the Company and the
Executive may have, fully performed and not executory, and the existence of any
claim or cause of action by the Executive against the Company whether predicated
upon another covenant or provision of this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of any other covenant.

 



Employment Agreement for an Executive

Page 10 of 13

 

 

28.Injunctive and Equitable Relief

 

Executive and Company recognize and expressly agree that the extent of damages
to Company in the event of a breach by Executive of any restrictive covenant set
forth herein would be impossible to ascertain, that the irreparable harm arising
out of any breach shall be irrefutably presumed, and that the remedy at law for
any breach will be inadequate to compensate the Company. Consequently, the
Executive agrees that in the event of a breach of any such covenant, in addition
to any other relief to which Company may be entitled, Company shall be entitled
to enforce the covenant by injunctive or other equitable relief ordered by a
court of competent jurisdiction.

 

29.Indemnification

 

29.1       The Executive hereby agrees to indemnify and hold the Company and its
officers, directors, shareholders and Executives harmless from and against any
loss, claim, damage or expense, and/or all costs of prosecution or defense of
their rights hereunder, whether in judicial proceedings, including appellate
proceedings, or whether out of court, including without limiting the generality
of the foregoing, attorneys’ fees, and all costs and expenses of litigation,
arising from or growing out of the Executive’s breach or threatened breach of
any covenant contained herein.

 

29.2       Company will receive indemnification as an Officer and/or Director of
the Company to the maximum extent extended by Nevada law to officers and
directors of the Company, generally, as set forth in the Company’s Articles of
Incorporation, bylaws, and an indemnification agreement between the Company and
you (which will be provided to you upon the Effective Date) and any director and
officer insurance the Company may have and maintain from time to time.

 

30.Acknowledgment

 

The Executive acknowledges that when this Agreement is concluded, the Executive
will be able to earn a living without violating the foregoing restrictions and
that the Executive’s recognition and representation of this fact is a material
inducement to the execution of this Agreement and to Executive’s continued
relationship with the Company.

 

31.Survival of Covenants

 

All restrictive covenants contained in this Agreement shall survive the
termination of this Agreement.

 

32.Limitations on Authority

 

Without the express written consent from the Company, the Executive shall have
no apparent or implied authority to: (i) Pledge the credit of the Company or any
of its other Executives; (ii) Bind the Company under any contract, agreement,
note, mortgage or otherwise; (iii) Release or discharge any debt due the Company
unless the Company has received the full amount thereof; or (iv) sell, mortgage,
transfer or otherwise dispose of any assets of the Company.

 

33.Representation and Warranty of Executive

 

The Executive acknowledges and understands that the Company has extended
employment opportunities to Executive based upon Executive’s representation and
warranty that Executive is in good health and able to perform the work
contemplated by this Agreement for the term hereof.

 



Employment Agreement for an Executive

Page 11 of 13

 

 

34.Invalid Provision; Severability

 

The invalidity or unenforceability of a particular provision of this Agreement
shall not affect the other provisions hereof, and the Agreement shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

35.Modification

 

No change or modification of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto.

 

36.Entire Agreement

 

This Agreement contains the entire agreement and supersedes all prior agreements
and understandings, oral or written, with respect to the subject matter hereof.
This Agreement may be changed only by an agreement in writing signed by the
party against whom any waiver, change, amendment, modification, or discharge is
sought.

 

37.Disputes

 

Arbitration

 

Any controversy, claim or dispute arising out of or relating to this Agreement
or the employment relationship, either during the existence of the employment
relationship or afterwards, between the parties hereto, their assignees, their
affiliates, their attorneys, or agents, shall be settled by arbitration in Las
Vegas, NV. Such arbitration shall be conducted in accordance with the then
prevailing commercial arbitration rules of the American Arbitration Association
(but the arbitration shall be in front of an arbitrator, with the following
exceptions if in conflict: (a) one arbitrator shall be chosen by All American
Beverage Corporation; (b) each party to the arbitration will pay its pro rata
share of the expenses and fees of the arbitrator(s), together with other
expenses of the arbitration incurred or approved by the arbitrator(s); and
(c) arbitration may proceed in the absence of any party if written notice of the
proceedings has been given to such party. The parties agree to abide by all
decisions and awards rendered in such proceedings. Such decisions and awards
rendered by the arbitrator shall be final and conclusive and may be entered in
any court having jurisdiction thereof as a basis of judgment and of the issuance
of execution for its collection. All such controversies, claims or disputes
shall be settled in this manner in lieu of any action at law or equity; provided
however, that nothing in this subsection shall be construed as precluding the
Company from bringing an action for injunctive relief or other equitable relief
or relief under the Confidential Information and Invention Assignment Agreement.
The arbitrator shall not have the right to award punitive damages, consequential
damages, lost profits or speculative damages to either party. The parties shall
keep confidential the existence of the claim, controversy or disputes from third
parties (other than the arbitrator), and the determination thereof, unless
otherwise required by law or necessary for the business of the Company. The
arbitrator(s) shall be required to follow applicable law.

 

IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO.

 



Employment Agreement for an Executive

Page 12 of 13

 

 

In witness hereof, each party to this Agreement has caused it to be executed on
the date indicated below.

 

TERRENCE M. TIERNEY - EXECUTIVE   MJ HOLDINGS, INC. - COMPANY       /s/ Terrence
M. Tierney   /s/ Paris Balaouras Signature   Paris Balaouras, Chief Executive
Officer

 

 

 

Employment Agreement for an Executive

Page 13 of 13





 

 